Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 5, the prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, a sensor electronics unit configured to receive one or more commands to perform one or more corresponding actions using a first communication protocol using a Near Field Communication module and transmit information associated with processed sensor data using a second communication protocol using a Bluetooth module, and a receiver to transmit the commands to the sensor electronics unit using the first communication protocol.
As to claim 17, the prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, a sensor electronics unit configured to store calibration information, receive one or more commands using a first communication protocol using a Near Field Communication module and transmit a portion of sensor information using a second communication protocol using a Bluetooth module, and a display device to transmit the commands to the sensor electronics unit using the first communication protocol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        2/27/21